—Order, Supreme Court, New York County (Carol Huff, J.), entered January 15, 1997, which, inter alia, granted defendant’s motion for summary judgment dismissing this complaint in an action for legal malpractice, unanimously affirmed, with costs.
Plaintiffs claims of defendant’s malpractice were raised and rejected by this Court in his disbarment proceeding (Matter of Patel, 209 AD2d 100, 118, rearg denied 219 AD2d 510, appeal dismissed 87 NY2d 893, lv denied 87 NY2d 1041), and he is collaterally estopped from asserting them again in this action (see, D’Arata v New York Cent. Mut. Fire Ins. Co., 76 NY2d 659, 664). We have considered plaintiffs other claims, including bias on the part on the IAS Court warranting recusal, and find them to be without merit. Concur—Sullivan, J. P., Williams, Mazzarelli, Andrias and Colabella, JJ.